Citation Nr: 1444351	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  11-31 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether the appellant can be recognized as the Veteran's surviving spouse for VA death benefits purposes.



WITNESS AT HEARING ON APPEAL

The appellant







ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran had active duty in the United States Army from April 1970 to April 1973.  He died in February 2004, and the appellant claims as a surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In July 2013, the appellant testified before the undersigned during a Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder.  Notably, the hearing transcript demonstrates that the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

A review of the records contained on the Virtual VA and VBMS electronic claims files have been considered in conjunction with this appeal.


FINDINGS OF FACT

1.  The Veteran died in February 2004. 

2.  At the time of death, the Veteran and the appellant were divorced and he had been remarried to C.A.T.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the Veteran's surviving spouse for purposes of basic eligibility for DIC have not been met.  38 U.S.C.A. §§ 1304, 1541, 5121 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.54, 3.1000 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist 

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

Because the application of the law to the facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).  However, the Board notes that an April 2011 letter provided appropriate notice as to the information and evidence necessary to substantiate the claim.

2.  Eligibility for VA Death Benefits

In this case, the appellant is seeking death benefits as a surviving spouse.  For the reasons explained below, the Board finds against her claim. 

In order to succeed in establishing status as a claimant for the purposes of entitlement to VA death benefits, the evidence must show that the appellant was validly married to the Veteran under the laws of the appropriate jurisdiction.  The appellant must also meet the criteria of surviving spouse.  See 38 U.S.C.A. § 1541; 38 C.F.R. §§ 3.1(j), 3.50(a), (b); Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

The term "surviving spouse" means a person of the opposite sex (1) whose marriage to the veteran was valid under the law of the place of residence at the time of the marriage or when the right to benefits accrued; (2) who was the spouse of a veteran at the time of the veteran's death; (3) who lived with the veteran continuously from the date of marriage to the date of the veteran's death (i.e., continuous cohabitation); (4) and who, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the veteran (and after September 19, 1962) lived with another person of the opposite sex and held herself out openly to the public to be the spouse of such other person.  See 38 U.S.C.A. § 101(3) ; 38 C.F.R. § 3.50(b).

The evidence of record reflects that the Veteran filed a claim for VA disability benefits in June 2001.  In that document, the Veteran indicated that he and the appellant were divorced in 1980.  In December 2002, the Veteran submitted a dependency claim for C.A.T. as his current spouse.  In support of the dependency claim, the Veteran stated that he and the appellant had divorced in 1980, and he submitted a copy of his and C.A.T.'s November 2002 marriage certificate.  In her April 2011 claim for death benefits, the appellant also listed them as divorced.  At both her March 2013 Decision Review Office hearing and her March 2014 Board hearing, she testified that she and the Veteran were divorced at the time of his death; however, her testimony included argument that she was the mother of his two children and she had never remarried after her divorce from the Veteran. 

Most critically, in her claim for death benefits, received by VA, she stated that they were divorced, gave a divorce date of August 25, 1980.  Although the actual divorce decree is not of record, VA accepts the oral, written, or faxed statement of a claimant as proof of termination of marriage provided the statement contains the date of termination (month and year), and location of the event (city and/or county and state).  See VA Adjudication Procedural Manual, M21-MR III.iii.5.B.8.a.  Moreover, the record does contain a copy of his November 2002 marriage certificate to C.A.T., which demonstrates that he was no longer considered himself to be married to the appellant at that time. 

Taking this evidence as a whole, the Board finds that the Veteran and the appellant were not legally married at the time of his death.  Accordingly, she cannot be recognized as his surviving spouse for VA purposes.  This is the case even though, as she testified at her March 2014 Board hearing, she is eligible for receipt of benefits from the Social Security Administration (SSA).  Decisions made by SSA with regard to benefits are not binding on VA as SSA subscribes to different statutory and regulatory criteria.  Collier v. Derwinski, 1 Vet. App. 413 (1991). While SSA may provide the appellant with benefits based on her marriage to the Veteran, VA's laws and regulations governing survivor benefits make no such provision.

As to the appellant's arguments at her Board hearing that she is the mother of the Veteran's two children and she never remarried after her divorce from the Veteran; once a divorce decree is promulgated, the former spouse can no longer be recognized as a dependent for VA benefits purposes, and therefore, cannot be recognized as a survivor for DIC purposes.

While the Board has sympathetically considered the appellant's contentions and testimony, applicable laws and regulations require that the parties be lawfully married at the time of the Veteran's death for the appellant to meet the basic eligibility criteria for death benefits as a surviving spouse.  38 C.F.R. § 3.50.  The appellant's status as a former spouse, as opposed to a surviving spouse, forecloses eligibility for VA death benefits. 

In summary, the Board finds that at the time of the Veteran's death, he and the appellant were divorced.  As she and the Veteran were not married at the time of his death, she is precluded from recognition as his surviving spouse.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to recognition as a surviving spouse for purposes of basic eligibility for DIC is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals





